Title: To James Madison from Rufus King, 13 March 1802 (Abstract)
From: King, Rufus
To: Madison, James


13 March 1802, London. No. 58. Reports there is no further information on the negotiations at Amiens since his last letter. In a “free conversation,” Addington “yesterday told me that during the last Fortnight his mind had balanced whether to wish the conclusion or rupture of the negotiation” but that the British were ready to sign a definitive treaty “provided it be done without any farther Delay.” Fleets are preparing for sea; if negotiations fail, war will resume “with en-creased activity and zeal.” Suggests Napoleon may believe that war would promote his own views and authority more than peace. Great Britain may also see war as preferable to “the only peace now to be obtained.” Apprehends a “most serious interruption” of U.S. trade in the West Indies if war is renewed. Will attempt to secure just treatment from Great Britain for American navigation should negotiations fail.
 

   
   RC (DNA: RG 59, DD, Great Britain, vol. 10); letterbook copy (NHi: Rufus King Papers, vol. 55). RC 2 pp.; in a clerk’s hand, signed by King; docketed by Brent as received 10 June. Italicized words were written in code; key not found. RC decoded interlinearly by Wagner. Printed in King, Life and Correspondence of Rufus King, 4:81.


